                Case 5:20-cv-01174 Document 1 Filed 10/02/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

AHNDRIKA LOGAN,                                   §
                                                  §
                 Plaintiff,                       §
                                                  §
                                                  §    CIVIL ACTION NO. _____________
                                                  §
v.                                                §
                                                  §
LINCOLN NATIONAL LIFE                             §
INSURANCE COMPANY F/K/A                           §
THE LIBERTY LIFE ASSURANCE                        §
COMPANY OF BOSTON AND                             §
UNITED SERVICES AUTOMOBILE                        §
ASSOCIATION,                                      §
                                                  §
                 Defendants.                      §


                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446, Defendants, United Services Automobile Association

(“USAA”) and Liberty Life Assurance Company of Boston n/k/a Lincoln Life Assurance

Company of Boston (mistakenly identified as Lincoln National Life Insurance Company f/k/a The

Liberty Life Assurance Company of Boston) (“Lincoln”), hereby invoke this Court’s jurisdiction

under 28 U.S.C. §§ 1331 and 1441, and state the following grounds for removal:

       1.        On June 1, 2020, Plaintiff Ahndrika Logan (“Plaintiff”) filed her Original Petition

against Defendants in the 438th Judicial District Court of Bexar County, Texas, Cause No. 2020-

CI-09979 (the “State Action”).

       2.        Plaintiff served USAA and Lincoln with a copy of the Original Petition on or about

September 8, 2020. True and correct copies of the documents served upon Defendants are attached

as Exhibit 1.



DEFENDANTS’ NOTICE OF REMOVAL                                                                 Page 1
             Case 5:20-cv-01174 Document 1 Filed 10/02/20 Page 2 of 6




       3.      This Notice of Removal is being filed within thirty (30) days of receipt by USAA

and Lincoln of the Petition in accordance with 28 U.S.C. § 1446(b).

       4.      Defendants have not served an answer or a responsive pleading to the Petition nor

have they made any appearance or argument in the State Action.

       5.      Removal is proper under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction of this action pursuant to 28 U.S.C. § 1331, as this action involves claims that relate

to the laws of the United States – specifically, the Employee Retirement Income Security Act of

1974 (“ERISA”), 29 U.S.C. §§ 1001, et seq.

       6.      Venue lies in the United States District Court for the Western District of Texas

under 28 U.S.C. §§ 1441(a) and 1391(a) because this Court is the District Court of the United

States for the district embracing the place where this action is currently pending.

       7.      ERISA applies to any “employee benefit plan” if the plan is established or

maintained by an employer or employee organization engaged in commerce or in any industry or

activity affecting commerce. See 29 U.S.C. § 1003. An “employee benefit plan” is defined as a

“welfare benefit plan” or a “pension benefit plan.” 29 U.S.C. § 1002(3). A plan is a welfare

benefit plan if it “was established or is maintained for the purpose of providing for its participants

or their beneficiaries, through the purchase of insurance or otherwise . . . benefits in the event of

sickness, accident, disability, death or unemployment.” 29 U.S.C. § 1002(1).

       8.      ERISA is one of the few federal statutes that supports complete preemption – or

super preemption. Specifically, ERISA preempts “any and all State Laws insofar as they may now

or hereafter relate to any employee benefit plan.” 29 U.S.C. § 1144(a). Accordingly, the United

States Supreme Court has instructed that all state law claims related to benefits under the terms of

an ERISA plan must be re-characterized as claims under ERISA § 502(a), and that such claims



DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 2
             Case 5:20-cv-01174 Document 1 Filed 10/02/20 Page 3 of 6




give rise to removal jurisdiction. See Metro. Life Ins. Co. v. Taylor, 481 U.S. 58 (1987)

(preemptive force of ERISA operates to convert ordinary state law claims into federal claims).

       9.      To that end, ERISA preempts state law claims for breach of contract, breach of

good faith and fair dealing, waiver, and estoppel, in addition to claims under the Prompt Payment

of Claims Act, the Deceptive Trade Practices Act, and the Texas Insurance Code. See Ellis v.

Liberty Life Assurance Co., 394 F.3d 262, 276-78 (5th Cir. 2004) (holding claims under Texas

Insurance Code and for breach of duties of good faith and fair dealing preempted by ERISA);

McNeil v. Time Ins. Co., 205 F.3d 179, 191 (5th Cir. 2000) (deciding state law claims for breach

of contract, breach of duty of good faith and fair dealing, negligent misrepresentation, common

law discrimination, waiver, estoppel, ratification, and under Texas Insurance Code are preempted

by ERISA); Hogan v. Kraft Foods, 969 F.2d 142, 144-45 (5th Cir. 1992) (finding ERISA preempts

plaintiff's state law claims for breach of contract, violations of insurance code, deceptive trade

practices, breach of duty of good faith and fair dealing, negligence, and intentional infliction of

emotional distress).

       10.     Here, Plaintiff alleges she is a former USAA employee and was a participant in the

USAA Short-Term Disability Benefit Plan (the “Plan”). See Original Petition, ¶9. She alleges

Defendants wrongfully denied her claims for short-term disability benefits under the Plan. Id. at

¶49. Plaintiff seeks benefits under the Plan, asserting claims for breach of contract, breach of good

faith and fair dealing, waiver, and estoppel, in addition to claims under the Prompt Payment of

Claims Act, the Deceptive Trade Practices Act, and the Texas Insurance Code. Id. at ¶¶ 50 – 81.

       11.     As noted above, the Plan under which Plaintiff seeks benefits is a welfare-benefit

plan governed exclusively by ERISA. See USAA Comprehensive Welfare Benefits Plan, Short-

Term Disability Benefit Plan, attached as Exhibit 2. The Plan operates as an ERISA welfare-



DEFENDANTS’ NOTICE OF REMOVAL                                                                 Page 3
             Case 5:20-cv-01174 Document 1 Filed 10/02/20 Page 4 of 6




benefit plan, and specifically provides an ERISA-governed administrative claim adjudication

process. Id. at pp. 12-14. The Plan advises participants of their right to bring a civil action under

ERISA § 502 following an adverse benefit determination, and provides a “Governing Law”

provision that specifically states the Plan is administered in accordance with the laws of Texas

“except to the extent preempted by ERISA or any other applicable federal law.” Id. p. 16.

       12.     Therefore, Plaintiff’s claims invoke this Court’s subject-matter jurisdiction under

28 U.S.C. § 1331 and 28 U.S.C. §§ 1441(a) and (b) because any claims asserting a denial of

benefits are completely preempted by ERISA. See Aetna Health Care, Inc. v. Davila, 542 U.S.

200 (2004); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987); Pilot Life Ins., Co. v.

Dedeaux, 481 U.S. 41 (1987). The State Action is tantamount to a civil action under ERISA §

502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(b), in that Plaintiff’s request for damages arises from a denial

of short-term disability benefits, which in turn, necessarily implicates coverage determinations

under USAA’s ERISA-governed welfare benefits plan.

       13.     Defendants submit this Notice without waiving any defenses to the claims asserted

by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be granted.

       14.     Contemporaneously with this filing, Defendants are also filing a Notice of Filing

Notice of Removal with the 438th Judicial District Court of Bexar County, Texas as required by

28 U.S.C. §1446(d). A true and accurate copy of the Notice of Filing Notice of Removal is

attached hereto as Exhibit 3.

       15.     By copy of this document and in accordance with the Certificate of Service,

Defendants are providing notice to all Parties in this action of the filing of this Notice of Removal

pursuant to 28 U.S.C. § 1446(d).




DEFENDANTS’ NOTICE OF REMOVAL                                                                 Page 4
             Case 5:20-cv-01174 Document 1 Filed 10/02/20 Page 5 of 6




       WHEREFORE, Defendants USAA and Lincoln give notice that the referenced action

pending in the 438th Judicial District Court of Bexar County, Texas, Cause No. 2020-CI-09979,

has been removed to this Court.

Dated: October 2, 2020                    Respectfully submitted,


                                          /s/ Pamela B. Linberg______________
                                          Pamela B. Linberg (TX Bar: 00793299)
                                          JACKSON LEWIS P.C.
                                          1415 Louisiana Street, Suite 3325
                                          Houston, TX 77002
                                          Telephone: 713-650-0404
                                          Email: pamela.linberg@jacksonlewis.com

                                          René E. Thorne (LA Bar: 22875) (Pro Hac Vice
                                          Pending)
                                          JACKSON LEWIS P.C.
                                          650 Poydras Street, Suite 1900
                                          New Orleans, LA 70130
                                          Telephone: 504-208-1755
                                          Email: rené.thorne@jacksonlewis.com

                                          Juan C. Obregon (TX Bar: 24115220) (Pro Hac Vice
                                          Pending)
                                          JACKSON LEWIS P.C.
                                          950 17th Street, Suite 2600
                                          Denver, CO 80202
                                          Telephone: 303-892-0404
                                          Email: juan.obregon@jacksonlewis.com

                                          ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ NOTICE OF REMOVAL                                                          Page 5
                Case 5:20-cv-01174 Document 1 Filed 10/02/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I certify that on the 2nd day of October, 2020 a true and correct copy of the foregoing
document was electronically filed with the clerk for the U.S. District Court, Western District of
Texas and a copy was forwarded via certified mail, return receipt requested, to the following
counsel of record:

         Jessica Taylor
         THE LAW OFFICE OF JESSICA TAYLOR P.L.L.C.
         1150 N. Loop 1604 W., Suite 108
         P.O. Box 423
         San Antonio, TX 78248
         Email: Jessica@jtaylorlaw.com
         Attorney for Plaintiff

                                                    /s/ Pamela B. Linberg______________
                                                    Pamela B. Linberg

4828-1092-1933, v. 3




DEFENDANTS’ NOTICE OF REMOVAL                                                              Page 6
